DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magana (WO 2005/076115, cited by Applicant) in view of Markiewicz et al. (US 2009/0161959, hereinafter “Markiewicz”).	Regarding claim 1, Magana discloses an apparatus comprising (Figs. 1-4(a-c), Page 11, line 30 to page 17, line 30; document 100 (page 12, line 9) with pen 300 (page 13, line 20) and base station and server (page 15, line 29 and page 17, lines 5-6)): 2; and 	Magana does not explicitly disclose the input comprising a file name of a file entered by the input element into a file name entry area of the file handling control area; and	to save a 8representation of the markings made in the content area 9in the file having the file name entered into the file name entry area.1	Markiewicz discloses having a filename template to save file names under different formats (Figs. 5-6, [0042], filename template has a location where file name can be entered as handwriting input in area 510 and the type of document with file Regarding claim 2, Magana as modified by Markiewicz discloses the apparatus of claim 1, wherein the input element comprises a digital pen, 2and the controller is in the digital pen (Magana, Fig. 3, Page 11, line 31 and page 13, line 24).1	Regarding claim 3, Magana as modified by Markiewicz discloses the apparatus of claim 1, wherein the input element comprises a digital pen (Magana, Page 11, line 31), 2and the controller is separate from the digital pen and is to receive data 3corresponding to the tracked markings and the tracked input from the digital pen (For this claim only, the controller of claim 1 is interpreted as the server (Magana, Page 15, line 29) which runs the application program and is separate from the pen and receives data from the pen corresponding to the tracked markings and the tracked input from the Regarding claim 4, Magana as modified by Markiewicz discloses the apparatus of claim 1, wherein the as modified by Markiewicz input made 2with the input element further comprises 3a location of the file (Markiewicz, [0042], user writes file name and selects file name extension for location of the file in device storage area).1	Regarding claim 5, Magana as modified by Markiewicz discloses the apparatus of claim 1, wherein the medium comprises a pattern of location 2information, and the controller is to determine a position of the input element based 3on capture of location information in the pattern of location information (Magana, Page 13, lines 1-9, controller can determine position based on pattern of dots 130).11	Regarding claim 7, Magana as modified by Markiewicz discloses the apparatus of claim 1, further comprising: 2an optical sensor to optically detect a position of the input element relative to 3the medium (Magana, Fig. 3, Page 13, line 20 to page 14, line 2, LED 314 and IR sensor 316).1	Regarding claim 14, Magana discloses a method comprising:	2tracking, by a controller, markings of a digital pen in a 3content area defined on a passive medium (Figs. 1-4(a-c), Page 11, line 30 to page 17, line 30; document 100 (page 12, line 9) with pen 300 (page 13, line 20) and base station and server (page 15, line 29 and page 17, lines 5-6) are used to track the digital pen 300 using the controller a file name of a file entered by the digital pen into a file name entry area of the file handling control area, and the input made with the digital pen in the file handling control area is to 7cause saving, in the file having the file name entered into the file name entry area, of a representation of the markings made in the content area.	Markiewicz discloses having a filename template to save file names under different formats (Figs. 5-6, [0042], filename template has a location where file name can be entered as handwriting input in area 510 and the type of document with file extension being selected at cursor 520 which can be saved via open and save dialogs).Regarding claim 15, Magana as modified by Markiewicz discloses the method of claim 14, further comprising one of:2	saving the representation of the tracked markings and the tracked input in a memory 3of the digital pen (Magana, Fig. 3, memory 322; Markiewicz, [0042] teaches saving the content of the file in save and dialog boxes based on file name and file name extension), or 4	communicating the representation of the tracked markings and the tracked input 5to a computer for processing the tracked markings and the tracked input (Magana, Page 15, line 29 has running the application program from a server or computer which is separate from the digital pen and receiving data from the digital pen corresponding to Regarding claim 16, Magana as modified by Markiewicz discloses the apparatus of claim 1, wherein the input made with the input element further comprises a type of the file (Markiewicz, [0042] teaches saving the content of the file including the representation of the tracked marking using save and dialog boxes based on handwritten file name and file name extension, type of file is .doc file or other file name extension).	The motivation is the same as in claim 1.	Regarding claim 17, Magana as modified by Markiewicz discloses the apparatus of claim 1, wherein the controller is to further: 	track a further input made with the input element in the file handling control area, the further input comprising information of a location at which the file is to be stored (Markiewicz, [0042] teaches saving the content of the file including the representation of the tracked marking using save and dialog boxes based on handwritten file name which is tracked by the input element in the file handling control area and has information on where the file is to be stored and type of file based on file name extension); and 	save the file to the location identified by the information of the location (Markiewicz, [0042] teaches saving the content of the file including the representation of Regarding claim 20, Magana as modified by Markiewicz discloses the method of claim 14, further comprising: 	tracking, by the controller, a further input made with the digital pen in the file handling control area, the further input comprising information of a location at which the file is to be stored (Markiewicz, [0042] teaches saving the content of the file including the representation of the tracked marking using save and dialog boxes based on handwritten file name which is tracked by the input element in the file handling control area and has information on where the file is to be stored and type of file based on file name extension); and 	saving, by the controller, the file to the location identified by the information of the location (Markiewicz, [0042] teaches saving the content of the file including the representation of the tracked marking using save and dialog boxes to save the file to the location identified by handwritten file name and selected type of document).
	The motivation is the same as in claim 14.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Magana as modified by Markiewicz as applied to claims 1-5, 7 and 14-15, and further in view of Simske et al. (WO 2016/068925, hereinafter “Simske”, cited by Applicant).	Regarding claim 6, Magana as modified by Markiewicz discloses the apparatus .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Magana as modified by Markiewicz as applied to claims 1-5, 7 and 14-15, and further in view of in view of Hebenstreit et al. (US 8,970,540, hereinafter “Hebenstreit”, cited by Applicant).	Regarding claim 8, Magana as modified by Markiewicz discloses the apparatus of claim 1, but does not explicitly disclose wherein the controller is to further:2	detect an input element action relative to a first layer indication of a plurality of 3layer indications on the medium, the detected input element action relative to the first Regarding claim 9, Magana as modified by Markiewicz and Hebenstreit discloses the apparatus of claim 8, wherein the input element action relative to the first 2layer indication comprises an action indicating deletion of the first layer and the 3markings made with respect to the first layer (Hebenstreit, Fig. 11, col. 9, line 64 to col. 10, line 25, erasure 1104 causes deletion of markings in the current layer being used). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Magana, Markiewicz and Hebenstreit to have wherein the input element action relative to the first 2layer indication comprises an action indicating deletion of the first layer and the 3markings made with respect to the first layer, such as further taught by Hebenstreit, for the purpose of erasing and or deleting markings from each of the layers of the document.1	Regarding claim 10, Magana as modified by Markiewicz and Hebenstreit discloses the apparatus of claim 9, wherein the controller is to further:2	detect a further input element action relative to a second layer indication of 3the plurality of layer indications on the medium, the further input element action to 4indicate selection of a second layer corresponding to the second layer indication (Hebenstreit, Fig. 11, col. 5, lines 18-34 and col. 10, lines 26-44, markings by a user on a second layer); 5and	track further markings in the content area that are made with respect to the 
Allowable Subject Matter
Claims 11-13 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:	None of the cited prior art teaches a non-transitory machine-readable storage medium having the features of the claim including:	the input made with respect to the layer control area selecting a first logical layer of a plurality of logical layers of the physical medium; receive information of markings made in a content area defined in the physical medium; and apply the markings to the first logical layer in response to the input information, wherein the applying of the markings to the first logical layer comprises modifying markings applied previously to a second logical layer of the plurality of logical layers of the physical medium, wherein the second logical layer is different from the first logical layer.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694





/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694